Citation Nr: 1700809	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-31 688A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to attorney fees from past-due benefits. 

(The claims of propriety of a reduction in the evaluation of right knee instability from 10 percent to noncompensable effective November 1, 2011, and propriety of a reduction in the evaluation of right knee limitation of extension from 10 percent to noncompensable effective November 1, 2011, are the subject of a separate Board decision).


ATTORNEY FOR THE BOARD

J. Smith, Counsel






INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978, and November 1978 to January 1988 in the United States Army.  The appellant is the Veteran's attorney.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As indicated on the title page, the Veteran has a separate appeal before the Board. Given the potentially adversarial nature of the present matter, it is to be addressed in a separate decision.  BVA Directive 8430, paragraph 14(c)(3).  Separate docket numbers were previously assigned.

In the appellant's September 2014 VA Form 9, she requested a Board Hearing by live videoconference.  However, given the subsequent withdrawal of the claim as discussed below, this matter was not addressed at the October 2016 hearing. 



FINDING OF FACT

In April 2016, after certification of the claim to the Board and prior to the promulgation of a decision in the appeal, the appellant requested that the claim be withdrawn from appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In April 2016, the appellant withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


